EX-32.16 ex321.htm Exhibit 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Form 10-K of Central Virginia Bankshares, Inc. for the fiscal year ended December 31, 2011, we, Herbert E. Marth, President and Chief Executive Officer of Central Virginia Bankshares, Inc., and Robert B. Eastep, Vice President and Chief Financial Officer of Central Virginia Bankshares, Inc., hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2003, that, to our knowledge: (a)such Form 10-K for the year ended December 31, 2011 fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934, as amended; and (b)the information contained in such Form 10-K for the year ended December 31, 2011 fairly presents, in all material respects, the financial condition and results of operations of Central Virginia Bankshares, Inc. as of, and for, the periods presented in such Form 10-K. By: /s/ Herbert E. Marth, Jr. Date:March 30, 2012 Herbert E. Marth, Jr. President and Chief Executive Officer By: /s/ Robert B. Eastep Date:March 30, 2012 Robert B. Eastep Senior Vice President and Chief Financial Officer
